Citation Nr: 0013928	
Decision Date: 05/25/00    Archive Date: 06/05/00

DOCKET NO.  96-24 686	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina



THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a psychiatric 
disorder.



REPRESENTATION

Appellant represented by:	Sean Kendall, Attorney at Law



ATTORNEY FOR THE BOARD

K. Gallagher, Counsel



INTRODUCTION

The veteran served on active duty from August 1965 to 
February 1966.

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 1995 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina, which denied the veteran's petition to reopen 
a claim for service connection for a psychiatric disorder.

The veteran was scheduled to testify before a member of the 
Board in September 1997.  He canceled the hearing in July 
1997.

The Board denied the petition to reopen his claim in November 
1997.  The veteran appealed the Board's November 1997 
decision to the United States Court of Appeals for Veterans 
Claims (Court), and, in a September 1999 order, the Court 
vacated the November 1997 Board decision and remanded the 
matter to the Board for readjudication.


FINDINGS OF FACT

1.  Finding that new and material evidence had not been 
submitted, an unappealed August 1979 rating decision declined 
to reopen the veteran's claim of service connection for a 
psychiatric disorder which had been previously denied on the 
basis that such disorder preexisted, and was not aggravated 
by, service.  

2.  Since the August 1979 rating decision, the veteran has 
submitted competent evidence to the effect that the 
psychiatric episode that he had in service, which was 
diagnosed as an acute schizophrenic reaction, was actually 
the first manic episode manifestation of his currently 
diagnosed bipolar disorder.




CONCLUSIONS OF LAW

1.  Evidence received since the August 1979 rating decision 
denying service connection for a psychiatric disorder is new 
and material, and the veteran's claim for service connection 
for a psychiatric disorder is reopened.  38 U.S.C.A. § 5108 
(West 1991); 38 C.F.R. § 3.156 (1999).

2.  The claim for service connection for a psychiatric 
disorder is well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background.

In a May 1966 rating decision, the RO denied the veteran's 
original claim for service connection for a nervous 
condition. The veteran was informed of the denial of his 
claim in May 1966, he did not perfect an appeal of the 
decision to the Board, and therefore, the decision is final.  
38 U.S.C.A. § 7105 (West 1999).

The evidence of record at the time of the May 1966 rating 
decision included service medical records which included a 
June 1965 entrance examination report on which the veteran 
provided a history of having been rejected for military 
service earlier because he failed the written mental test in 
September 1962.  The service medical records reflect that the 
veteran was diagnosed with schizophrenic reaction, acute, 
undifferentiated in September 1965, two months after his 
entrance into service.  He was referred to the mental health 
unit by his Company Commander in September 1965 because of 
erratic behavior, apparent confusion and bizarre productions.  
His affect was blunted and his emotional reactions were noted 
to be quite inappropriate.  He was transferred for further 
treatment.

A service department Medical Board report reveals that the 
veteran gave a history of a having had a "nervous 
breakdown" in college.  He sought school counseling at that 
time but had not seen a physician.  It was noted that while 
on the Psychiatric Service he was treated with chemotherapy, 
individual psychotherapy, group therapy, and ward milieu 
therapy, and slowly improved.  After an adequate period of 
observation and treatment, a conference of staff 
psychiatrists agreed that the veteran had suffered an illness 
of psychotic proportions.  The diagnosis was Schizophrenic 
Reaction, Acute, Undifferentiated Type, in partial remission 
manifested by disorganization of thought processes, blunting 
of affect, loosened associations and mild poorly organized 
delusional thinking; minimal precipitating stress (routine 
U.S. Naval Service); predisposition moderate (history of 
spotty school performance).

The Medical Board agreed with the diagnosis of the staff 
psychiatrists noted above and concluded that the disorder was 
incurred in the line of duty; was not due to the veteran's 
misconduct; and did not exist prior to entry in service.  The 
Medical Board referred the case to a Physical Evaluation 
Board.  The Physical Evaluation Board found the veteran unfit 
for duty by reason of Schizophrenic Reaction, acute, 
undifferentiated type, not misconduct; is not the proximate 
result of active duty; existed prior to service.

On March 1966 VA Psychiatric examination, the diagnosis was 
schizophrenic reaction, acute, undifferentiated type, in 
partial remission, manifested by some suspiciousness and 
guardedness.

The RO denied service connection for a nervous disorder in 
the May 1966 rating decision, essentially concluding that the 
veteran's nervous disorder preexisted, and was not aggravated 
by, service.

The veteran filed a request to reopen his claim in June 1976.  
He submitted an original service medical record, 
specifically, a Report of Medical Examination dated September 
2, 1965, which showed that he was found physically qualified 
and aeronautically adapted for Air-Controlman Applicant and 
to perform active duty on sea and on foreign shore.  In a 
June 1976 rating decision, it was noted that the veteran 
would be informed that his claim was denied because his 
nervous condition was described as acute and although the RO 
accepted the service department examination report as 
evidence that he was "sound at induction", the RO needed 
evidence of continuity of his condition since discharge.  A 
June 1976 letter from the RO to the veteran requested the 
evidence of continuity.

In June 1976, the veteran submitted a carbon copy of an 
October 1965 letter from a Hospital Field Director at the 
Naval Hospital where the veteran was hospitalized to the 
Director of the Service to Military Families of the American 
Red Cross.  The letter stated that the veteran had given 
permission for a doctor's statement to be released and the 
statement provided, in pertinent part, "The doctor advised 
that apparently the stress of recruit training was too much 
for [the veteran] and he had a moderately severe emotional 
reaction."  

A VA Hospital Summary shows that the veteran was hospitalized 
from May 17, 1976, to June 4, 1976.  He provided a previous 
psychiatric history of hospitalization during service.  He 
said, "I was out of contact with reality."  The examiner 
noted that in view of the veteran's history of recurrent 
depression and a questionable manic episode in service, it 
was felt that he had manic depressive illness, circular type, 
and at the current time was manic.

The RO denied the claim in a June 1976 rating decision 
concluding that a continuity of condition since discharge was 
not shown.  The veteran filed a notice of disagreement, and a 
statement of the case was issued in January 1977.  However, 
the veteran did not properly perfect his appeal and no 
further action was taken at that time.

The veteran filed another request to reopen his claim in 
August 1979.  He submitted statements from two doctors who 
treated him for his nervous condition.  Dr. Joseph B. Parker, 
Jr., reported that he first saw the veteran in 1971 with a 
diagnosis of depressive reaction.  Dr. Parker noted that 
history of hospitalization in service with a diagnosis of 
schizophrenia.  The doctor further noted that the veteran had 
responded to certain medication and psychotherapy in 1971 and 
later became grandiose with religiosity and hyperactivity and 
had to be hospitalized for a manic episode when he was placed 
on Lithium Therapy.  Dr. Parker diagnosed Manic-Depressive 
Reaction, Bi-polar with periods of Depression and periods of 
Grandiosity and Verbosity and paranoid trends (depending on 
cycle).  Dr. N.P. Zarzar diagnosed manic depressive illness, 
circular, and noted a history of a first episode in 1965 when 
he was told he had acute schizophrenia and a second episode 
in 1976 with hallucinations and ideas of persecution.

In an August 1979 rating decision, the RO noted that service 
connection had been previously denied in May 1966 based on a 
finding that the veteran's nervous disorder existed prior to 
service and was not aggravated by service.  The RO continued 
the denial of the claim, noting on the September 1979 
notification letter, "Nervous condition was not incurred or 
aggravated by your military service.  Accordingly, your claim 
remains in a disallowed status."  The veteran did not appeal 
this decision, and it is final.  38 U.S.C.A. § 7105(c) (West 
1991).

The veteran filed another request to reopen his claim in 
November 1994.  He included a copy of the letter from the 
social worker from the U.S. Naval Hospital dated in October 
1965 which was of record at the time of the previous rating 
decisions.  He also included a letter from Philip Heilpern, 
M.D., dated in October 1994.  Dr. Heilpern reported that the 
veteran had been a patient at the Vance County Mental Health 
Center since 1976 and that he had been diagnosed with bipolar 
disorder.  Dr. Heilpern asserted that the veteran's illness 
was misdiagnosed in service and that the diagnosis was more 
likely an affective disorder since it was characterized by 
sudden onset within three days, confusion, and bewilderment.  
He also stated that, although stress cannot cause bipolar 
illness or schizophrenia, "it can, . . . in the right 
circumstances result in the illness emerging."  He also 
asserted that since his discharge, the veteran had been 
consistently and chronically impaired, with the typical 
remissions and active phases characteristic of manic 
depressive disease.

In a June 1995 rating decision, the RO concluded that the 
additional evidence presented was not new and material 
"because it essentially duplicates evidence which was 
previously considered and is merely cumulative."  The RO 
noted that the claim for service connection for nervous 
condition had been denied in May 1966 because "it existed 
prior to the veteran's entrance onto active duty."  

In May 1996, the veteran submitted his VA Form 9 substantive 
appeal with copies of service medical records that were 
previously considered.

In an October 1997 statement, the veteran waived 
consideration by the agency of original jurisdiction of 
additional evidence he submitted.  He reported that he had 
contacted his naval physician about the diagnosis of 
schizophrenic reaction, and the physician stated that doctors 
sometimes made a misdiagnosis of this condition.

The veteran submitted a November 1997 letter from a private 
psychiatrist from the Duke University Medical Center.  Dr. 
Gary B. Pohl reported that the veteran had been a patient of 
his since March 1996.  He had seen the veteran approximately 
24 times and had diagnosed bipolar I disorder, most recent 
episode depressed, in partial remission without full 
interepisode recovery.  He noted that the veteran had two 
manic episodes as far as he was able to tell; one in 1965 
when he was in the service and the other in 1976.  Dr. Pohl 
reported that the veteran was treated by Dr. Joseph Parker, 
also of the Duke University Medical Center, from 1971 to 
1976; and from 1976 to just recently he was treated at the 
Vance County Mental Health Center.  The veteran was evaluated 
by Dr. Harold Koenig in April 1995, and bipolar disorder was 
diagnosed.  Dr. Koenig noted that he could see no evidence of 
any type of schizophrenic process.  Dr. Pohl concurred with 
Dr. Koenig's assessment.

Analysis.

New And Material Evidence To Reopen.

A decision of a duly-constituted rating agency or other 
agency of original jurisdiction is final and binding as to 
all field offices of the Department as to written conclusions 
based on evidence on file at the time the veteran is notified 
of the decision.  38 C.F.R. § 3.104(a).  Such a decision is 
not subject to revision on the same factual basis except by a 
duly constituted appellate authority.  Id.  The appellant has 
one year from notification of a decision of the agency of 
original jurisdiction to file a notice of disagreement (NOD) 
with the decision, and the decision becomes final if a NOD is 
not filed within that time.  38 U.S.C.A. § 7105(b) and (c); 
38 C.F.R. §§ 3.160(d) and 20. 302(a).
The veteran's original claim for service connection for a 
psychiatric disorder was denied in a May 1966 rating 
decision.  He did not perfect an appeal of that decision to 
the Board and it therefore became final.  38 U.S.C.A. § 7105.  
The veteran attempted to reopen his claim for service 
connection for a psychiatric disorder in June 1976 and August 
1979 and these claims were denied by final rating decisions 
in July 1976 and August 1979, respectively.  The veteran did 
not appeal these rating decisions to the Board and they are 
final.  38 U.S.C.A. § 7105.

In order to reopen a claim which has been previously denied 
and which is final, the claimant must present new and 
material evidence.  38 U.S.C.A. § 5108.  New and material 
evidence means evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a); see 
also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The 
claimant does not have to demonstrate that the new evidence 
would probably change the outcome of the prior denial.  
Rather, it is important that there be a complete record upon 
which the claim can be evaluated, and some new evidence may 
contribute to a more complete picture of the circumstances 
surrounding the origin of a claimant's injury or disability.  
Hodge, 155 F.3d at 1363.

When presented with a claim to reopen a previously finally 
denied claim, VA must perform a three-step analysis.  Elkins 
v. West, 12 Vet. App. 209 (1999).  First, it must be 
determined whether the evidence submitted by the claimant is 
new and material.  Second, if new and material evidence has 
been presented, it must be determined, immediately upon 
reopening the claim, whether the reopened claim is well 
grounded pursuant to 38 U.S.C. § 5107(a) based upon all the 
evidence and presuming its credibility.  There is no duty to 
assist in the absence of a well grounded claim.  Epps v. 
Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997), cert. denied sub 
nom. Epps v. West, 118 S.Ct. 2348 (1998).  See also Winters 
v. West, 12 Vet. App 203 (1999).  Third, if the reopened 
claim is well grounded, VA may evaluate the merits of the 
claim after ensuring that the duty to assist under 
38 U.S.C.§ 5107(b) has been fulfilled.
In the Court's September 1999 order vacating the Board's 
November 1997 decision and remanding this matter for 
readjudication, the Court noted that the Board had cited 
Evans v. Brown, 9 Vet. App. 273, 283 (1996) for the 
proposition that new evidence "must address the specified 
basis for the last disallowance" of a claim in order to be 
probative and, thereby, material.  The Court noted that the 
Board based its decision on a determination that the evidence 
submitted since the last disallowance of the veteran's claim, 
in August 1979, did not address the specified basis for that 
disallowance.  The Court held that this reading of Evans was 
in error.

The Court noted that, rather than stating that the new 
evidence "must address the specified basis for the last 
disallowance" of a claim, "Evans states that newly 
submitted evidence must be probative of an 'issue which was a 
specified basis for the last final disallowance.'"  See 
Evans, 9 Vet. App. at 283.  The Court stated that the issue 
that has been the specified basis for the denial of the 
veteran's claim in this case all along and that was expressly 
stated as the basis for the disallowance in 1979 is "whether 
his psychiatric disability was incurred in or aggravated by 
service."  The Court held that the Board misstated this 
issue by limiting the question only to "aggravation" and 
not including "incurrence".  Specifically, the Court 
stated, "The Board misstated the issue as whether his 
condition had been aggravated by service[] and concluded that 
the newly submitted evidence was not probative of that 
issue."

The evidence that has been submitted in this case since the 
last final disallowance in August 1979 consists of (1) 
treatment notations from a county mental health clinic, dated 
in March and April 1986, received by VA in April 1986 in 
connection with a claim for nonservice-connected pension 
benefits; (2) a copy of the letter from the social worker 
from the U.S. Naval Hospital dated in October 1965; (3) an 
October 1994 letter from Philip Heilpern, M.D., received in 
connection with the petition to reopen the claim for service 
connection for a psychiatric disorder; (4) duplicates of 
service medical records; and (5) a November 1997 letter from 
Gary B. Pohl, M.D., with a statement from the veteran waiving 
his right to have the RO review this evidence in the first 
instance.  

The Board finds that the October 1994 letter from Dr. 
Heilpern and the November 1997 letter from Dr. Pohl are new 
evidence, and do contribute to a more complete picture of the 
circumstances surrounding the origin of the veteran's 
psychiatric disorder because they provide the opinions of two 
psychiatrists that the episode of psychiatric illness the 
veteran experienced in service was not an acute schizophrenic 
reaction as it was diagnosed at that time but, rather, the 
first manifestations of the bipolar disorder currently 
diagnosed.  The Board concludes that, this new evidence 
contributes to a more complete picture of the circumstances 
surrounding the origin of the veteran's psychiatric disorder 
and, therefore, is so significant that it must be considered 
in order to fairly decide the merits of the claim.  
Accordingly, the Board concludes that the claim is reopened.

Well Grounded Claim.

The next step is to determine whether the claim is well 
grounded.  See Winters, 12 Vet. App. at 206.  In general, 
establishing service connection for a disability on a direct 
basis requires the existence of a current disability and a 
relationship or connection between that disability and a 
disease or injury incurred in service.  38 U.S.C.A. § 1110; 
38 C.F.R. §§ 3.303, 3.304; Mercado-Martinez v. West, 11 Vet. 
App. 415, 419 (1999);Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  
Service connection for a disability may also be established 
based on aggravation of disease or injury which preexisted 
service when there is an increase in disability during 
service unless there is a specific finding that the increase 
in disability is due to the natural progress of the disease.  
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).

A veteran is considered to have been in sound condition when 
examined, accepted and enrolled for service except as to 
defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable evidence 
demonstrates that the injury or disease existed prior to 
service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  Only 
conditions as are recorded in examination reports are to be 
considered as noted.  38 C.F.R. § 3.304(b).  History of 
preservice existence of conditions recorded at the time of 
examination does not constitute a notation of a preexisting 
condition but will be considered together with all other 
material evidence in determinations of inception.  38 C.F.R. 
§ 3.304(b)(1); Paulson v. Brown, 7 Vet. App. 466, 470 (1995); 
Crowe v. Brown, 7 Vet. App. 238, 246 (1995).
Clear and unmistakable evidence is required to rebut the 
presumption of aggravation where the preservice disability 
underwent an increase in severity during service.  38 C.F.R. 
§ 3.306(b).  Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  38 C.F.R. § 3.306(b).  

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied, 524 U.S. 940 (1998), the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) held that, 
under 38 U.S.C. § 5107(a), VA has a duty to assist only those 
claimants who have established well grounded, i.e., 
plausible, claims.  More recently, the Court issued a 
decision holding that VA cannot assist a claimant in 
developing a claim which is not well grounded.  Morton v. 
West, 12 Vet. App. 477 (July 14, 1999), req. for en banc 
consideration by a judge denied, 13 Vet. App. 205 (1999) (per 
curiam).  Once a claimant has submitted evidence sufficient 
to justify a belief by a fair and impartial individual that a 
claim is well grounded, the claimant's initial burden has 
been met, and VA is obligated under 38 U.S.C. § 5107(a) to 
assist the claimant in developing the facts pertinent to the 
claim.

In order for a claim to be well grounded, there must be (1) a 
medical diagnosis of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Epps, 126 F.3d at 1468; Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 
(Fed. Cir. 1996) (per curiam) (table).  Where the 
determinative issue involves medical causation or etiology or 
a medical diagnosis, competent medical evidence to the effect 
that the claim is "plausible" or "possible" is required.  
Epps, 126 F.3d at 1468.  Evidence submitted in support of a 
claim "must . be accepted as true for the purpose of 
determining whether the claim is well grounded . .[except] 
when the evidentiary assertion is inherently incredible or 
when the fact asserted is beyond the competence of the person 
making the assertion."  King v. Brown, 5 Vet. App. 19, 21 
(1993).  

With regard to the first element of a claim for service 
connection for a psychiatric disorder, i.e., a current 
medical diagnosis, the Board notes that the record shows 
several different diagnoses have been rendered for the 
veteran's psychiatric disorder over the years.  The current 
diagnosis, shown in the November 1997 letter from Dr. Pohl, 
is Bipolar I Disorder, Most Recent Episode Depressed, In 
Partial Remission Without Full Interepisode Recovery.  
Accordingly, the Board concludes that the first element of a 
well grounded claim, i.e., a current diagnosis, is satisfied.

Concerning claims for service connection for a disability 
where a material issue involved in the case is whether the 
claimed disorder had its onset in service or preexisted 
service, the Court has held that the presumption of soundness 
at entrance to service "only attaches where there has been 
an induction examination in which the later 
complained-disability was not detected."  Bagby v. 
Derwinski, 1 Vet. App. 225, 227 (1991); Crowe v. Brown, 
7 Vet. App. 238, 245 (1994); Verdon v. Brown, 8 Vet. App. 
529, 535 (1996).  The Court has emphasized that, once the 
presumption of soundness has attached, clear and unmistakable 
evidence is needed to rebut it.  Vanerson v. West, 12 Vet. 
App. 254, 258-59 (1999).

Here, a psychiatric disorder was not noted on the June 1965 
entrance examination for active service.  Upon entrance, the 
veteran provided a history of having been rejected for 
military service in 1962 for having failed a "mental test 
(written)".  However, the nature of this "mental" test -- 
for example, whether it tested for intelligence as opposed to 
mental illness -- is not clear and, moreover, VA regulations 
provide that history of preservice conditions does not 
constitute a "notation" on the entrance examination for the 
purpose of preventing the presumption of soundness from 
attaching.  Accordingly, the veteran is presumed 
psychiatrically sound at entrance on active duty.  

The next consideration is whether there is clear and 
unmistakable evidence to rebut the presumption of soundness.  
The evidence of record in support of a psychiatric disorder 
preexisting active service includes the notation in the 
November 1965 Medical Board report that the veteran provided 
a history of having had a "nervous breakdown" during 
college and that his school work was somewhat spotty in that 
he had failed several courses while doing well in others.  In 
addition, the Physical Evaluation Board concluded that the 
schizophrenia, acute, undifferentiated type, "existed prior 
to enlistment."  These reports do not constitute clear and 
unmistakable evidence to rebut the presumption of soundness.  
First, the Medical Board simply reported the history provided 
by the veteran that he had a "nervous breakdown" prior to 
entry onto active duty.  Such history does not constitute 
competent evidence of a preexisting psychiatric disorder 
because a veteran, as a layperson, is not competent to 
provide evidence of a particular medical condition or 
diagnosis.  See LeShore v. Brown, 8 Vet. App. 406, 409 
(1995).  Second, the Medical Board did not assign much weight 
to this lay history, as it concluded that a psychiatric 
disorder did not exist prior to service.  Third, the Physical 
Evaluation Board, although determining that the disorder 
existed prior to enlistment, did not provide any rationale 
for the judgments rendered about the time of onset of the 
psychiatric disorder.  See Gahman v. West, 13 Vet. App. 148, 
150-51 (1999).  The applicable regulation cautions that 
determinations as to the inception of conditions "should not 
be based on medical judgment alone as distinguished from 
accepted medical principles[] or on history alone without 
regard to clinical factors pertinent to the basic character, 
origin and development of such . . . disease."  38 C.F.R. 
§ 3.304(b)(1).

Although the Physical Evaluation Board's finding that 
schizophrenic reaction, acute, undifferentiated type, existed 
prior to service may well be in accord with "accepted 
medical principles" and with "clinical factors pertinent to 
the basic character, origin and development of [the 
particular] . .disease", there is no medical evidence in the 
record on which the Board may base such a conclusion.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991); Santiago v. 
Brown, 5 Vet. App. 288, 292 (1993).  Similarly, no medical 
report of record addresses whether the symptoms of a 
psychiatric disorder having first manifested themselves - if 
not "from the date of enlistment," then - "so close 
thereto" indicate "that the disease could not have 
originated in so short a period" but rather must necessarily 
have preexisted active service.  38 C.F.R. §§ 3.303(c), 
3.304(b)(1).

Considering that there is medical evidence of incurrence of a 
psychiatric disorder in service, i.e., a diagnosis in service 
of a schizophrenic reaction, acute, undifferentiated type, 
which was rendered nearly three months after the veteran 
entered onto active duty, the Board concludes that the second 
Caluza element is satisfied.  

With regard to the last element of a well grounded claim -- 
medical evidence of a nexus between an in-service injury or 
disease and the current disability -- the Board notes that 
the psychiatric disorder that was diagnosed in service is not 
the same as the one currently diagnosed.  However, the 
statements of Drs. Pohl and Heilpern are medical (hence, 
competent) opinions of a nexus between the current 
psychiatric disorder and that diagnosed in service.  
Accordingly, the Board concludes that the nexus element of a 
well grounded claim for service connection for a psychiatric 
disorder is also satisfied.  Therefore, the claim for service 
connection for a psychiatric disorder is well grounded.  
38 U.S.C.A. § 5107(a).  


ORDER

The appeal to reopen a claim of service connection for a 
psychiatric disorder is granted.  The claim for service 
connection for a psychiatric disorder is well grounded.  To 
this extent, the appeal is granted.


REMAND

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The Board has reopened the claim for service connection for a 
psychiatric disorder and has concluded that the claim is well 
grounded.  It is further found that this is not the type of 
well grounded claim that is meritorious on its own, but 
rather that it is the type that is capable of being 
substantiated upon further development of the evidence.  
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  

To ensure that VA has met its duty to assist the appellant in 
developing the facts pertinent to the claim, the case is 
REMANDED to the RO for the following:

1.  The RO must attempt to obtain all 
relevant medical evidence pertinent to 
the veteran's claim for service 
connection for a psychiatric disorder, 
obtaining the appropriate release forms 
from the veteran as needed for private 
records.  In particular, the RO should 
obtain (a) "clinical" records from the 
veteran's period of hospitalization at 
the U.S. Naval Hospital in San Diego, 
California, from September to December 
1965; (b) records of treatment that are 
not already in the clam file from Vance 
County Mental Health Center (where Dr. 
Heilpern stated, in his October 1994 
letter, that the veteran has been a 
patient since 1976); (c) treatment 
records from Duke University Medical 
Center, including the records of Dr. Gary 
B. Pohl who stated in an November 1997 
letter that he had been treating the 
veteran since March 1996 and, if 
possible, the records of Joseph B. 
Parker, Jr., M.D., who treated the 
veteran from 1971 to 1976; (d) the April 
1995 evaluation of the veteran by Dr. 
Harold Koenig at Duke University Medical 
Center (referred to in the November 1997 
letter of Dr. Pohl); and, if possible, 
(e) treatment records from Franklin 
County Mental Health Clinic, Louisburg, 
North Carolina, including treatment 
records from Jim Bellard, M.D..

2.  The RO should then schedule the 
veteran for a VA psychiatric examination.  
The examiner should report the 
diagnosis(es) of any psychiatric 
disorder(s) present. The examiner should 
review the medical reports in the claims 
file and provide specific medical 
information needed for the resolution of 
the claim for service connection for a 
psychiatric disorder, including answers 
to the following:

a.)  When did any psychiatric disorder 
the veteran has originate?  The examiner 
should render an opinion as to whether 
the diagnosis of a psychiatric disorder 
in service - nearly three months after 
entry onto active duty - was so close to 
service entrance that it must have 
preexisted service.  The examiner should 
discuss the following evidence in the 
examination report:  A psychiatric 
disorder was diagnosed in service as 
schizophrenic reaction, acute, 
undifferentiated type, in September 1965, 
nearly three months after the veteran's 
entrance onto active duty.  A Medical 
Board found that this disorder had its 
onset in service and a Physical 
Evaluation Board found that it existed 
prior to service.  

b.)  Is the psychiatric episode or 
illness which was diagnosed in service as 
schizophrenic reaction, acute, 
undifferentiated type, related to a 
current psychiatric disorder?

The examiner should consider the medical 
evidence of record that shows that over 
the years several different diagnoses 
have been rendered, including acute 
schizophrenic reaction (1965-66); manic 
depression, circular type, (1976, 1979); 
borderline personality disorder/bipolar 
(1986); possible bipolar disorder, mixed 
personality disorder (1986); bipolar 
disorder (1994, 1997).  The examiner 
should comment on the opinions of Drs. 
Heilpern (October 1994 letter) and Pohl 
(November 1997 letter) that the 
psychiatric diagnosis in service was a 
misdiagnosis, and that the event in 
service was actually the first episode of 
manic episode manifestations of the 
currently diagnosed Bipolar I Disorder.

c.)  If the examiner is of the opinion 
that a psychiatric disorder preexisted 
service, the examiner should state 
whether the manifestation of the disorder 
in service constituted a mere flare-up of 
symptomatology of the psychiatric 
disorder or whether the underlying 
psychiatric disorder permanently 
increased in severity during service.  
The examiner should provide a complete 
rationale for all opinions expressed and 
conclusions reached.  If the examiner 
determines that it is not feasible to 
respond to any of the above items, the 
examiner should so state and provide a 
brief explanation or reason for not 
responding.

3.  After the development requested above 
is completed, the RO should review the 
veteran's claims folder and ensure that 
all the foregoing development is 
completed.  If any development is 
incomplete, appropriate corrective action 
should be taken.  Specific attention is 
directed to the examination report.  If 
it does not include adequate responses to 
the specific opinions requested, it must 
be returned for corrective action.  38 
C.F.R. § 4.2.

4.  The RO should then readjudicate the 
claim for service connection for a 
psychiatric disorder on the merits.

The RO and the appellant are also hereby 
advised that the Board is obligated by 
law to ensure that the RO complies with 
its directives, as well as those of the 
United States Court of Appeals for 
Veterans Claims (Court).  The Court has 
stated that compliance by the Board or 
the RO is neither optional nor 
discretionary.  Where the remand orders 
of the Board or the Court are not 
complied with, the Board errs as a matter 
of law when it fails to ensure 
compliance.  Stegall v. West, 11 Vet. 
App. 268 (1998).

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.



		
	GEORGE R. SENYK
	Member, Board of Veterans' Appeals

 



